 WAKEFIELD INDUSTRIES, INC.289Wakefield Industries, Inc., and Wakefield Industries,Inc., Division of Capehart Corporation and Dis-trict Lodge 104, International Association ofMachinists & Aerospace Workers, AFL-CIO.Case 39-CA-259June 2, 1981DECISION AND ORDERUpon a charge filed on June 6, 1980, by DistrictLodge 104, International Association of Machinists& Aerospace Workers, AFL-CIO, herein calledthe Union, and duly served on Wakefield Indus-tries, Inc., and Wakefield Industries, Inc., Divisionof Capehart Corporation, herein collectively calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Officer-In-Chargefor Subregion 39, issued a complaint on July 31,1980, against Respondent alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1), and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding. Re-spondent failed to file an answer to the complaint.On February 23, 1981, counsel for the GeneralCounsel filed directly with the Board in Washing-ton, D.C., a Motion for Summary Judgment, withexhibits attached. Subsequently, on February 27,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentdid not file a response to the Board's Notice ToShow Cause and the averments of the Motion forSummary Judgment stand uncontroverted.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall be256 NLRB No. 46so found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically stated that unless ananswer was filed to the complaint within 10 daysfrom the service thereof "all of the allegations inthe complaint shall be deemed to be admitted tobetrue and shall be so found by the Board." Fur-ther, according to the Motion for Summary Judg-ment, counsel for the General Counsel informedRespondent by letter dated February 9, 1981, thatif Respondent did not file an answer by February13, 1981, summary judgment would be sought. Asnoted above, Respondent failed to answer the com-plaint or respond to the Notice To Show Cause.Accordingly, under the rule set forth above, nogood cause having been shown for the failure tofile an answer, the allegations of the complaint aredeemed admitted and are found to be true, and wegrant the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTWakefield Industries, Inc., a Delaware corpora-tion with its principal office and place of businessat Fifth Street, Norwich, Connecticut (hereincalled the Norwich facility), is engaged in the man-ufacture, assembly, and nonretail sale and distribu-tion of stereo cabinets and related products, havingpurchased the entire operation of Wakefield Indus-tries, Inc., Division of Capehart Corporation, aConnecticut corporation, on or about February 1,1980. Since that date, Wakefield Industries, Inc.,has been engaged in the same business operation, atthe same location, selling the same products to sub-stantially the same customers as Wakefield Indus-tries, Inc., Division of Capehart Corporation, andhas as a majority of its employees individuals whowere previously employees of that Company.' Ac-cordingly, we find that Wakefield Industries, Inc.,is an alter ego of, and single employer with, Wake-field Industries, Inc., Division of Capehart Corpo-ration.During the 12-month period ending February 1,1980, Wakefield Industries, Inc., Division of Cape-hart Corporation, sold and shipped from the Nor-wich facility products, goods, and materials valued' Marvin Margolis. president and majority stockholder; David Luchs.vice president, plant superintendent, and stockholder; and Noni Haley,treasurer, of Wakefield Industries, Inc., Division of Capehart Corpora-tion, occupy the same respective positions in Wakefield Industries, Inc.WAKEFIELD NDUSTRIES, INC. 289 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDin excess of $50,000 to points outside the State ofConnecticut.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) amd (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDDistrict Lodge 104, International Association ofMachinists & Aerospace Workers, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.11I. THE UNFAIR LABOR PRACTICESA. The UnitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees ofRespondent, excluding only executive, office,and clerical employees, designers, and drafts-men, foreperson, assistant foreperson, and su-pervisors with authority to hire, promote, dis-charge or effectively recommend such action.The Union has been the collective-bargainingrepresentative of the employees in said unit since itwas certified on July 12, 1954, and it continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Refusal To BargainOn or about June 4, 1980, Wakefield Industries,Inc., repudiated the collective-bargaining agree-ment, effective from August 13, 1979, until April15, 1981, which had been executed by the Unionand Wakefield Industries, Inc., Division of Cape-hart Corporation, and which Wakefield Industries,Inc., voluntarily accepted and adopted on or aboutFebruary 1, 1980. Since June 4, 1980, Respondenthas refused to pay vacation benefits due under thecollective-bargaining agreement.Accordingly, we find that, by the conduct de-scribed above, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in the sec-tion III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1), we shall orderthat it cease and desist therefrom, and take certainaffirmative action designed to effectuate the poli-cies of the Act.We will, inter alia, order Respondent to giveeffect to the terms and provisions of the collective-bargaining agreement retroactively to June 4, 1980.We will also order Respondent to make whole itsemployees for their loss of wages and other bene-fits, including vaction benefits, which are providedfor in said collective-bargaining agreement, for theperiod on and after June 4, 1980, plus interest as setforth in Isis Plumbing & Heating Co., 138 NLRB716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977).2The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Wakefield Industries, Inc., and Wakefield In-dustries, Inc., Division of Capehart Corporation, isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. District Lodge 104, International Associationof Machinists & Aerospace Workers, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3. All production and maintenance employees ofRespondent, excluding only executive, office, andclerical employees, designers, and draftsmen, fore-person, assistant foreperson, and supervisors withauthority to hire, promote, discharge or effectivelyrecommend such action, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. Since July 12, 1954, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By repudiating on or about June 4, 1980, thecollective-bargaining agreement with the Union,and by refusing to pay vacation benefits due under2 In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein. WAKEFIELD INDUSTRIES, INC291the collective-bargaining agreement from on orabout the same date, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Wakefield Industries, Inc., and Wakefield Indus-tries, Inc., Division of Capehart Corporation, Nor-wich, Connecticut, its officers, agents, successors,and assigns, shall:i. Cease and desist from:(a) Refusing to bargain collectively regardingwages, hours, and other terms and conditions ofemployment with District Lodge 104, InternationalAssociation of Machinists & Aerospace Workers,AFL-CIO, as the exclusive representative of theemployees in the following appropriate unit:All production and maintenance employees ofRespondent, excluding only executive, office,and clerical employees, designers, and drafts-men, foreperson, assistant foreperson, and su-pervisors with authority to hire, promote, dis-charge or effectively recommend such action.(b) Repudiating and refusing to abide by its col-lective-bargaining agreement with the Union, effec-tive from August 13, 1979, and refusing to pay va-cation benefits due under its terms.(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain collectively with theUnion as the exclusive representative of the em-ployees in the appropriate unit described above re-garding wages, hours, and other terms and condi-tions of employment.(b) Give effect to the terms and provisions of thecollective-bargaining agreement, including its vaca-tion benefit provisions, retroactively to June 4,1980.(c) Make whole its employees for their loss ofwages and other benefits, including vacation bene-fits, which are provided for in the collective-bar-gaining agreement, as provided in the section ofthis Decision entitled "The Remedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Norwich, Connecticut, facilitycopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the Of-ficer-In-Charge for Subregion 39, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Officer-In-Charge for Subregion39, in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyregarding wages, hours, and other terms andconditions of employment with District Lodge104, International Association of Machinists &Aerospace Workers, AFL-CIO, as the exclu-sive representative of the employees in the fol-lowing appropriate unit:All production and maintenance employeesexcluding only executive, office, and clericalemployees, designers, and draftsmen, fore-person, assistant foreperson, and supervisorswith authority to hire, promote, dischargeor effectively recommend such action.WE WILL NOT repudiate or refuse to abideby our collective-bargaining agreement withthe Union, effective from August 13, 1979, andrefuse to pay vacation benefits due under itsterms.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WAKEFIELD INDUSTRIES, INC. 291 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, upon request, bargain collectivelywith the Union as the exclusive representativeof the employees in the appropriate unit de-scribed above regarding wages, hours, andother terms and conditions of employment.WE WILL give effect to the terms and provi-sions of our collective-bargaining agreement,including its vacation benefit provisions, retro-actively to June 4, 1980.WE WILL make whole our employees fortheir loss of wages and other benefits, includ-ing vacation benefits, which are provided forin our collective-bargaining agreement, for theperiod on and after June 4, 1980, plus interest.WAKEFIELD INDUSTRIES, INC., ANDWAKEFIELD INDUSTRIES, INC., DIVI-SION OF CAPEHART CORPORATION